920 F.2d 1039
287 U.S.App.D.C. 245
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.DISTRICT OF COLUMBIA, et al., Appellants.
No. 90-5109.
United States Court of Appeals, District of Columbia Circuit.
Dec. 21, 1990.

Before MIKVA, STEPHEN F. WILLIAMS and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia, and on the briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).


2
The District of Columbia (the "District") concedes that a decline in the inmate population of its prisons and an increase in prison capacity since the time of the district court's order in this case moot the District's constitutional claims.   See Securities and Exch.  Comm'n v. Medical Comm. for Human Rights, 404 U.S. 403 (1972).  There were no pending claims before the district court once it denied the District of Columbia's motion to cease designation of District correctional facilities as suitable, appropriate, and available.  Thus, dismissal of the underlying suit brought by the United States was appropriate.  It is accordingly


3
ORDERED and ADJUDGED that the judgment of the district court dismissing the suit brought by the United States against the District is affirmed.  With respect to the District's motion to cease designation, the judgment of the district court is vacated and the case is remanded with an instruction to dismiss the motion as moot.   See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).